DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 05/16/2022 claims, is as follows: Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amata (US 20170066086, previously cited) in view of Ferree (US 20140097168, previously cited)
Regarding claim 1, Amata discloses a flux-cored welding electrode (tubular welding wire 50) (para. 0016) for producing a higher toughness steel alloy weld deposit (weld deposits for welding steel workpiece) comprising: 
a flux core (powdered core 54) (para. 016; fig. 2); and 
a tubular steel strip (metallic sheath 52) (para. 016; fig. 2); 
wherein the flux core (powdered core 54) comprises, by weight percent of the electrode (tubular welding wire 50): 
zirconium (zirconium) (para. 0029), 
aluminum (aluminum) (para. 0029), 
silicon (silicon) (para. 0028; Table 1), 
magnesium (magnesium) (para. 0020-0021; Table 1), 
manganese (manganese) (para. 0029), 
nickel (nickel zirconium) (para. 0029), 
sodium oxide (sodium oxide) (para. 0027), 
titanium dioxide (titanium oxide) (para. 0027), 
silicon dioxide (silicon dioxide) (para. 0027), and 
fluoride (potassium fluoride) (para. 0025).  

    PNG
    media_image1.png
    566
    672
    media_image1.png
    Greyscale

Amata does not disclose boron. 
However, Ferree discloses a flux-cored welding electrode (flux cored welding electrode) comprising boron (boron).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amata’s flux core to include small concentration of boron as taught by Ferree, in order to achieve desired weld metal toughness, tensile, and ductility properties (para. 0003 of Ferree). 
The modification of Amata and Ferree discloses the claimed invention except for the specified concentration of each of elements e.g. 0.25-0.30% zirconium.	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of each of the elements as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata). 

Regarding claim 2, the modification of Amata and Ferree discloses the flux-cored welding electrode (tubular welding wire 50) (para. 0016), wherein the flux core (powdered core 54) further comprises, by weight percent of the electrode, silicon (silicon) (para. 0028).
The modification of Amata and Ferree does not disclose silicon being 0.08-0.11%. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of silicon such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata).

Regarding claim 3, the modification of Amata and Ferree discloses the flux-cored welding electrode (tubular welding wire 50), wherein the flux core (powdered core 54) further comprises, by weight percent of the electrode, silicon dioxide (silicon dioxide) (para. 0027).
The modification of Amata and Ferree does not disclose silicon dioxide being 0.42-0.50%. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of silicon dioxide such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata).

Regarding claim 6, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the flux core (powdered core 54) comprises zirconium and silicon in the form of silicon-zirconium metal powder (zirconium silicide) (para. 0029).  

Regarding claim 7, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the flux core (powdered core 54) comprises aluminum (aluminum) and silicon (silicon) in the form of aluminum-zirconium metal powder (para. 0029).

Regarding claim 8, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the zirconium (zirconium), aluminum (aluminum), and silicon (zirconium silicide) in the flux core consists of zirconium, aluminum, and silicon in the form of silicon-zirconium and aluminum-zirconium metal powder (para. 0029).  
Regarding claim 9, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the tubular steel strip (metallic sheath 52) comprises, by weight percent of the tubular steel strip:
Carbon (carbon) (para. 0019), 
Manganese (manganese) (para. 0019), and 
Balance steel (steel), including unavoidable impurities (phosphorus or sulfur) (para. 0019) (According to originally-filed specification, para. 0002 “unavoidable impurities” includes phosphorus and/or sulfur). 
Amata does not disclose:
0.05-0.12% carbon; and
0.30-0.45% manganese. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of carbon and manganese such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata).

Regarding claim 10, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the tubular steel strip (metallic sheath 52) comprises, by weight percent of the tubular steel strip:
Carbon (carbon) (para. 0019), 
Manganese (manganese) (para. 0019), and 
Balance steel (steel), including unavoidable impurities (phosphorus or sulfur) (para. 0019) (According to originally-filed specification, para. 0002 “unavoidable impurities” includes phosphorus and/or sulfur). 
Amata does not disclose:
0.06-0.10% carbon; and
0.35-0.40% manganese. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of carbon and manganese such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata).

Regarding claim 11, Amata discloses a higher toughness steel alloy weld deposit (weld deposits) produced using the flux-cored welding electrode (tubular welding wire 50) comprising, by weight percent: silicon (silicon) (Table 4). It is noted that there are many factors that affect the weld deposits i.e. selection of welding gas, composition of welding wire (para. 0013). Amata further discloses the weld deposits exhibit small silicon island formation as compared to conventional wire F6 (para. 0033) (silicon island formation leads to increased weld porosity, para. 0014). 
Amata does not disclose the silicon being 0 to 0.19% silicon. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to recognize that silicon between 0 and 0.19% in the weld deposit is a result-effective variable that can be optimized to yield a predictable result through routine-optimization (see MPEP 2144.05 Section II, A-B), i.e. modifying at least the composition of the wire and/or welding parameter to yield the silicon between 0 and 0.19% in the weld deposit, in order to minimize the silicon island formation which can lead to increased weld porosity (para. 0014 and 0033 of Amata). 

Regarding claim 12, Amata discloses the higher toughness steel alloy weld deposit (weld deposits) comprising, by weight percent: silicon (silicon) (Table 4). It is noted that there are many factors that affect the weld deposits i.e. selection of welding gas, composition of welding wire (para. 0013). Amata further discloses the weld deposits exhibit small silicon island formation as compared to conventional wire F6 (para. 0033; Table 3) (silicon island formation leads to increased weld porosity, para. 0014). 
Amata does not disclose the silicon being 0 to 0.15% silicon. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to recognize that silicon between 0 and 0.15% in the weld deposit is a result-effective variable that can be optimized to yield a predictable result through routine-optimization (see MPEP 2144.05 Section II, A-B), i.e. modifying at least the composition of the wire and/or welding parameter to yield the silicon between 0 and 0.15% in the weld deposit, in order to minimize the silicon island formation which can lead to increased weld porosity (para. 0014 and 0033 of Amata). 

Regarding claim 13, Amata discloses the higher toughness steel alloy weld deposit (weld deposits) further comprising, by weight percent: 
0.90 to 1.60% manganese (manganese) (Table 4); and 
0.01 to 0.12% carbon (carbon) (Table 4). 

Regarding claim 14, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.012% vanadium (vanadium) (Table 4).  

Regarding claim 15, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.10% chromium (chromium) (Table 4).
  
Regarding claim 16, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.01 % molybdenum (molybdenum) (Table 4).
  
Regarding claim 17, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.003% tungsten (tungsten) (Table 4).

Regarding claim 18, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.012% niobium (niobium) (Table 4).
    
Regarding claim 19, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0.0015 to 0.0065% boron (boron) (Table 4).  

Regarding claim 20, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), in which the as-welded Charpy-V-Notch (CVN) toughness (charpy V-notch toughness) of the weld deposit (weld deposits) at -60 OF is at least 60 ft. lbs (greater than 75 ft. lbs) (para. 0034).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Amata and Ferree, in view of Han (US 20170274482, previously cited)
Regarding claim 4, the modification of Amata and Ferree discloses the flux-cored welding electrode (tubular welding wire 50), wherein the fluoride is potassium fluoride (para. 0025). 
The modification of Amata and Ferree does not the fluoride being sodium fluoride. 
However, Han discloses a flux-cored wire, wherein sodium fluoride is used as an arc stabilizer (para. 0055-0056). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the potassium fluoride with sodium fluoride to be used in flux core, in order to arrive at the same predictable result, which is to stabilize the arc. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Amata, Ferree, and Han, in view of Barhorst (US 20170165793, previously cited)
Regarding claim 5, the modification of Amata,Ferree, and Han discloses the flux-cored welding electrode (tubular welding wire 50), wherein the fluoride is potassium fluoride (para. 0025). 
The modification of Amata, Ferree, and Han does not the fluoride being lithium fluoride. 
However, Barhorst discloses a flux-cored welding electrode (tubular welding wire 50), wherein lithium fluoride is used as an arc stabilizer (para. 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the potassium fluoride with lithium fluoride to be used in flux core, which is a known technique to arrive at the same predictable result, which is to stabilize the arc. 

Response to Argument
Applicant's arguments filed on 05/16/2022 have been considered but they are respectfully not persuasive because: 
Applicant’s Arguments: with respect to claim 1 on p. 9-12 of the Remarks “As can be seen from the table above, even though Amata may make general disclosure of many of the claimed elements, Amata does not disclose any of the claimed ranges as part of a flux core. Because the prior art fails to disclose overlapping ranges, or even ranges that are close to overlapping, the Office has failed to establish a prima facie case of obviousness. Here, wherever a range is disclosed in Amata, the range is distinct from Applicant's presently-claimed ranges. For example, Table 1 discloses a core composition of between 0.34 and 0.4 % manganese, which is different from claim 1 's recited range of 1 .85-2.05 % manganese. Where the ranges appear in a weld deposit rather than the granular core, the ranges are also distinct, even taking into account that
this comparison is not as accurate (because the granular core composition typically will
differ from the composition of the resulting weld deposit). For example, Table 4 discloses
ranges of 0. 7 45-0.841 % silicon, far higher than the recited claim range of 0-0.11 %
silicon. It is not clear how a welding electrode containing less silicon would result in a weld
deposit containing more silicon. Further, Table 4 discloses ranges of 0.002-0.003 %
zirconium, 0.012-0.016 % aluminum, 0.022-0.023 % nickel, and 0.0005-0.0009 % boron,
each far lower than the recited claim ranges of 0.25-0.30 % zirconium, 0.12-0.18 %
aluminum, 0.35-0.45% nickel, and 0.004-0.008% boron. 
In short, there is insufficient disclosure in Amata to guide one of skill in the art to achieve the presently-claimed compositions. The Office has not made a prima facie showing of obviousness and, as such, the Applicant asks the Office to withdraw its rejection of claim 1 and its dependent claims. 
To support its rejection, the Office relies on In re Aller, a 1955 decision from the
United States Court of Customs and Patent Appeals. However, the facts of Aller are
distinguishable from the present case. In Aller, a prior art reference disclosed "essentially
the same process as that recited in the claims, except that the only experiment discussed
in the article was conducted at a temperature of 100 degrees C. and with a 10% sulphuric
acid solution." In re Aller, 220 F.2d 454, 455 (C.C.P.A. 1955). Aller's claims recited "a
aqueous sulphuric acid of a concentration between 25 and 70% at temperatures between 40 degrees and 80 degrees." Id. Not only do the ranges in Aller not involve degrees of
magnitude differences, but Aller involved only two distinct variables, one a concentration
of sulphuric acid (10% compared to 25-70%) and one a temperature (100°C compared to
40-80°C). Indeed, to achieve the claimed ranges in Aller, one would only have to increase
the concentration of sulphuric acid and then let the solution cool off. In contrast, the
present case involved eleven distinct variables, i.e., the claimed ranges in the flux core of
each of zirconium, aluminum, silicon, magnesium, manganese, nickel, boron, sodium
oxide, titanium dioxide, silicon dioxide, and fluoride. One of skill in the art would have to
make numerous deliberate changes that are not taught in the prior art in order to achieve
Applicant's claimed design. This is not sufficient to render Applicant's claims invalid.
Finally, with respect to claim 1, the Office relies on Ferree for the disclosure of
overlapping ranges of boron (0.003 to 0.02 % boron in Ferree as compared to 0.004-
0.008 % boron in pending claim 1 ). However, the Office has failed to establish why one
of skill in the art would combine Amata with Ferree as suggested by the Office, particularly
where Ferree is entitled, "Low-Manganese Gas-Shielded Flux Cored Welding Electrodes"
and directed to flux cored welding electrodes with 0.25-1 .50 % manganese and 0.2-1 .5 %
silicon in the flux core (as compared to Applicant's claimed ranges of 1 .85-2.05%
manganese and 0-0.11 % silicon). In other words, the Office has not established why one
of skill in the art would start with Amata's 0.34-0.4 % manganese and unspecified-butlikely-
relatively-higher amount of silicon (based on Amata Table 4) and combine Amata
with Ferree's low-manganese welding electrode containing 0.25-1 .50 % manganese and
0.2-1 .5 % silicon in the flux core, and then arrive at an electrode containing Applicant's
claimed ranges of 1 .85-2.05% manganese (where there is no teaching in either reference of this higher amount of manganese) and 0-0.11 % silicon (where there is no teaching in
either reference of this lower amount of silicon. If anything, the Amata and Ferree
combination teaches away from Applicant's claimed invention. In short, Ferree fails to
provide sufficient disclosure to teach or motivate one of skill in the art to modify Amata to
achieve a composition that is the same as or similar to Applicant's claimed invention.”

Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. Amata discloses essentially all of the elements recited in claim 1. The difference between Amata and claimed invention is the claimed range of essentially each of the element. Amata discloses in para. 0013 that the ranges of each of the element may be altered that results in the chemistry of the arc 34 and the composition and physical characteristics of the resulting weld being varied. Additional elements i.e. fluxing or alloying components may be added that may affect the welding process i.e. act as arc stabilizers and the mechanical strength of the resulting weld. In other words, Amata recognizes that the range of each of the element may be altered to achieve desired physical characteristics of the resulting weld (emphasis added). Amata discloses general conditions of the claim i.e. essentially every element in claim 1, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, in order to obtain desired physical characteristics of the resulting weld (para. 0013 of Amata).
With respect to the combination of Amata and Ferree, it is respectfully noted that both reference are directed to a fluxed core welding electrode. Ferree is relied upon for the element – 0.005-0.015% boron (para. 0030). Amata discloses in para. 0013 that alloying components may be added that affects the mechanical properties of the resulting weld. Ferree discloses in para. 0027 and 0030 that the core ingredients of the flux cored welding electrodes may include alloying ingredients i.e. boron in the range of 0.005 to 0.015 % to improve characteristics of the weld metal. Specifically, boron increases weld metal toughness properties of weld metal. One of ordinary skill in the art would be motivated to add boron i.e. 0.005 to 0.015 % of Ferree in the combination of composition for flux core of Amata, in order to increase toughness properties of the resulting weld. 
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761